Citation Nr: 0021186	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of chronic back syndrome, currently rated as 
zero percent (noncompensably) disabling.  

2.  Evaluation of bilateral pes planus with callus formation, 
currently rated as zero percent (noncompensably) disabling.  

3.  Evaluation of tinnitus, currently rated as zero percent 
(noncompensably) disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1971 to June 
1993.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
chronic back syndrome, pes planus, and tinnitus, with the 
assignment of a zero percent (noncompensable) rating for each 
of these disabilities.  The veteran has indicated his 
disagreement with the assigned evaluations.  In October 1999, 
the RO granted an increased evaluation of 10 percent 
disabling for tinnitus, effective August 3, 1999.  

The Board notes that following the receipt of a notice of 
disagreement with the RO's July 1998 rating action, the 
veteran was furnished with a Statement of the Case (October 
1998) which included the issue of entitlement to an 
evaluation in excess of 10 percent disabling for genu-valgus 
with Osgood-Schlatter disease of the left knee.  In a VA Form 
9, received at the RO in January 1999, the veteran indicated 
that he agreed with the rating of 10 percent made in the July 
1998 decision for the genu-valgus with Osgood-Schlatter's 
disease of the left knee.  Thus, the veteran has effectively 
withdrawn an appeal with regard to the evaluation for his 
left knee disability, and there remains no case or 
controversy to resolve. Accordingly, the Board finds that no 
further action is warranted in this regard.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).

The record indicates that in July 1993, service connection 
was granted for hemorrhoids and for degenerative disc and 
joint disease of the cervical spine.  Each of these 
disabilities was rated as zero percent, or noncompensably 
disabling, and a combined disability rating of 10 percent was 
granted under the provisions of 38 C.F.R. § 3.324 (1999).  In 
a statement dated November 1999, the veteran indicated that 
his hemorrhoids are symptomatic and he noted that a 10 
percent rating had been previously approved for hemorrhoids 
and degenerative disc and joint disease of the cervical 
spine, which are now rated as zero percent disabling as  a 
rating under 38 C.F.R. § 3.324 (1999) is no longer warranted.  
Thus, it appears that increased evaluations are being claimed 
for these two disabilities, and the veteran's statements are 
referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The veteran's chronic back syndrome is manifested by 
degenerative joint disease of the lumbar spine with evidence 
of painful motion.

2.  The veteran has a marked bilateral pes planus deformity 
which is manifested by characteristic callosities and pain on 
manipulation and use accentuated.  

3.  A constant bilateral tinnitus, attributable to an in-
service head injury, has been manifested throughout the 
appeal period.  


CONCLUSIONS OF LAW

1.  Chronic back syndrome is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.59 (1999).  

2.  Pes planus is 30 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.71, Diagnostic 
Code 5276 (1999).  

3.  Tinnitus is 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's evaluation 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  Where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation.  
Shipwash v. Brown, 8 Vet.App. 218, 225 (1995).  Thus, such 
claims remain open, and in this case, the Board has continued 
the issue on appeal as "evaluation of" the claimed service-
connected disabilities, as service connection has been 
granted and the appellant seeks higher evaluations.  The 
appellant is not prejudiced by framing the issues in this 
manner, as the issues have not been dismissed and the law and 
regulations governing the disability evaluations are the 
same, regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).  When all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45, 4.59 (1999).  See also 
DeLuca v. Brown, 8 Vet.App. 202 (1995).   

It is the intent of the schedule to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (1999).  


Chronic back syndrome

The veteran claims that an evaluation of 10 percent disabling 
is warranted for his chronic back syndrome.  He has contended 
that there is evidence of characteristic pain on motion and 
that he has back pain which results in severe headaches.  He 
has asserted that the persistent and disabling pain caused by 
his chronic back problem merits a disability rating.  

In June 1998, the Board granted service connection for 
chronic back syndrome.  In July 1998, the RO implemented that 
decision and a zero percent (noncompensable) rating was 
assigned under Diagnostic Code 5295.  Diagnostic Code 5295 
pertains to lumbosacral strain, and provides an evaluation of 
10 percent disabling based on objective evidence of 
characteristic pain on motion.  Diagnostic Code 5292 provides 
disability evaluations based on limitation of motion of the 
lumbar spine which is slight (10 percent disabling), moderate 
(20 percent disabling), and severe (40 percent disabling).  

Having reviewed the record, the Board has concluded that an 
evaluation of 10 percent disabling is warranted for the 
veteran's chronic back syndrome under the provisions of 
38 C.F.R. § 4.59 (1999).  Specifically, the veteran has 
reported pain, weakness, stiffness, fatigability, and lack of 
endurance with regard to his lumbar spine.  On examination in 
1996, range of motion of the lumbar spine was as follows:  
anterior flexion, 45 degrees; backward extension, 26 degrees; 
left lateral flexion, 20 degrees; right lateral flexion, 18 
degrees.   On examination in 1999, range of motion was as 
follows:  flexion to the right, 18 degrees; flexion to the 
left, 16 degrees; forward flexion 97 degrees; and backward 
extension 16 degrees.  The examiner provided a diagnosis of 
degenerative joint disease of the lumbosacral spine with no 
loss of function due to pain, confirmed by x-ray.  Although 
the 1999 examination report indicates that there is no 
objective evidence of painful motion, spasm, weakness, or 
tenderness, the examiner indicated that "motion stops when 
pain begins."  

Thus, the record indicates a diagnosis of degenerative joint 
disease of the lumbar spine, some degree of limitation of 
motion of the lumbar spine, and evidence of painful motion 
both by the veteran's subjective complaints and by the 
objective finding that "motion stops when pain begins."  
Although these objective findings may not warrant a 
compensable rating under Diagnostic Codes 5292 and 5295, the 
minimum 10 percent evaluation is warranted for the lumbar 
spine in recognition of painful motion with joint or 
periarticular pathology under 38 C.F.R. § 4.59.  Accordingly, 
the veteran's claim for a 10 percent rating for chronic back 
syndrome is granted, thereby constituting a full grant of the 
benefits sought by the veteran on appeal.  

The Board notes that the examination report is entirely 
inconsistent and the examiner did not provide an explanation 
of what would happen if full motion were forced; therefore, 
the inconsistencies in the reported evidence have been 
resolved in the veteran's favor.  


Pes planus

The veteran has argued that an evaluation of 10 percent 
disabling should be granted for his service-connected pes 
planus, on the basis of pain on manipulation and use of the 
feet.  He has claimed that his impairment now extends to the 
inability to perform a full range of motion or to stand for 
prolonged periods of time.  

In June 1998, the Board granted service connection for pes 
planus with callus formation.  In July 1998, the RO 
implemented that decision and assigned a zero percent 
(noncompensable) rating under Diagnostic Code 5276.  
Diagnostic Code 5276 provides an evaluation of 10 percent 
disabling where pes planus is moderate; with evidence of 
weight-bearing over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet, bilateral or unilateral.  A 30 percent evaluation is 
warranted for bilateral pes planus which is severe, with 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use.

Having reviewed the record, the Board has concluded that an 
evaluation of 30 percent disabling is warranted for pes 
planus under Diagnostic Code 5276.  On VA examination in 
1996, objective findings included "marked" pes planus and 
calluses on the left and right feet.  A diagnosis of pes 
planus, bilateral, with callus formation, is shown.  On VA 
examination in July 1999, the examiner noted that motion 
stopped when pain began and the veteran has complained of 
pain in both feet on use.  His arch lacked 1.5 cm touching 
the floor on the left foot and 1 cm touching the floor on the 
right foot. 

Thus, the available evidence shows that a VA examiner has 
characterized the veteran's pes planus deformity as 
"marked," and that there is pain on manipulation and use.  
Furthermore, VA examination in 1993 revealed characteristic 
callosities.  As such, the symptomatology associated with the 
veteran's bilateral pes planus is consistent with the 
criteria provided for a 30 percent rating under Diagnostic 
Code 5276.  Accordingly, the claim for an increased 
evaluation is granted, thereby constituting a complete grant 
of the benefits sought by the veteran on appeal.  

Tinnitus

The veteran has argued that an evaluation of 10 percent 
disabling is warranted for persistent tinnitus.  He has 
indicated that head injury and acoustic trauma are both 
demonstrated in his case.  

In June 1998, the Board granted service connection for 
tinnitus.  In July 1998, the RO implemented this decision and 
a noncompensable (zero percent) rating was assigned under 
Diagnostic Code 6260.  In October 1999, the RO granted an 
increased evaluation of 10 percent disabling for tinnitus, 
effective August 3, 1999, the date of his recent VA 
examination.  

The Board notes that the criteria pertaining to evaluation of 
diseases of the ear and other sense organs have been recently 
amended, effective June 10, 1999.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so. Marcoux v. Brown, 
9 Vet.App. 289 (1996); Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

In light of the available evidence of record, the Board finds 
the previously effective rating criteria to be more favorable 
to the veteran.  Under the previously effective rating 
criteria, Diagnostic Code 6260 provides a 10 percent 
evaluation for tinnitus which is persistent as a symptom of 
head injury, concussion, or acoustic trauma.   

Having reviewed the record, the Board has concluded that a 10 
percent rating is warranted for tinnitus for the entire 
appeal period, and not just from the date of the most recent 
VA examination in August 1999.  As noted above, the Board has 
found that staged ratings are not for application in this 
instance.  Review of the record indicates that the veteran's 
complaints regarding a tinnitus disability have not changed 
significantly during the appeal period and therefore, uniform 
evaluations are appropriate.  

Specifically, on initial post-service examination in 
September 1993, the veteran described his tinnitus as a 
bilateral, constant, high pitched tone which often causes him 
difficulty in going to sleep.  He rated the tinnitus as a 1 
or 2 on a scale of 5 and he gave a history of both acoustic 
trauma and a head injury during his period of active duty.  
On VA examination in August 1999, the veteran described a 
constant bilateral tinnitus that hinders his sleep and 
concentration.  He rated the tinnitus as a 3 on a scale of 1 
to 5.  

In light of this evidence, the Board finds that the 1999 
examination report does not differ in any material way from 
the 1993 examination report at which time the veteran 
reported constant bilateral tinnitus.  Furthermore, in its 
June 1998 decision, the Board found that the veteran had 
tinnitus as the result of an injury during active service, 
and service medical records show treatment for a contusion of 
the occipital skull and complaints of ringing in the ears in 
1986 after he had been struck in the head.  As the veteran is 
competent to report on that which he has personal knowledge, 
to include his symptomatology, his complaints of a constant 
bilateral tinnitus constitute competent evidence in support 
of his claim.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, 
the evidence compiled during the appeal period is indicative 
of a persistent tinnitus which is the result of a head 
injury.  As such, the Board finds that a uniform 10 percent 
rating is warranted for tinnitus for the entire appeal 
period.  Accordingly, the veteran's claim is granted.

The Board notes both that as 10 percent is the highest 
allowable rating under Diagnostic Code 6260 and the veteran 
has claimed that tinnitus warrants a 10 percent rating, the 
decision herein constitutes a complete grant of the benefits 
sought on appeal.  

The Board notes that the decision to assign a 10 percent 
evaluation years after the claim, notice of disagreement, and 
substantive appeal does not cure the zero percent evaluation 
that had been in effect since the time of the original grant 
of service connection, and thus, the issue discussed herein 
is one of rating rather than effective date.  


ORDER

A 10 percent rating for chronic back syndrome is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 10 percent rating for pes planus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A 10 percent rating for tinnitus is granted for the entire 
appeal period, subject to the laws and regulations governing 
the award of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

